Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 05/27/2020. In virtue of this communication, claims 1-16 filed on 05/27/2020 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 05/27/2020 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 

Drawings
The drawings are objected to because: in figure 2, the box input to 218 is empty . It is unclear what is inside the box, first digital images or second digital images or the output of transformation device?  please if required amend the specification accordingly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim1 is objected to because of the following informalities: limitation “wherein the second artificial neural network is the neural network”, in line 24-25 is redundant.  Appropriate correction is required.
Claim1 is objected to because of the following informalities: Claim recites the limitation "the trained classifier" in line 17, which lacks antecedent bases.  Examiner suggests amending the claim as “the trained first classifier”. Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14,and16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, limitation“ wherein the third parameters are weights of the second artificial neural network forming the second feature extractor” and “wherein the third parameters are the weights of the first artificial neural network forming the trained first feature extractor, ”in line 32-34 and 38-40 , it is unclear whether the third parameters are weights of the second artificial neural network forming from second feature extractor or based on different aspect of invention are the weight of the first artificial neural network forming from first feature extractor. The metes and bounds of the claimed limitation is not clear. Please clarify. 
Claim 10, limitation“ wherein the third parameters are weights of the second artificial neural network forming the second feature extractor” and “wherein the third parameters are the weights of the first artificial neural network forming the trained first feature extractor, ”in line 34-36 and 40-42 , it is unclear whether the third parameters are weights of the second artificial neural network forming from second feature extractor or based on different aspect of invention are the weight of the first artificial neural network forming from first feature extractor. The metes and bounds of the claimed limitation is not clear. Please clarify. 
Claim 11, limitation“ wherein the third parameters are weights of the second artificial neural network forming the second feature extractor” and “wherein the third parameters are the weights of the first artificial neural network forming the trained first feature extractor, ”in line 34-36 and 40-42 , it is unclear whether the third parameters are weights of the second artificial neural network forming from second feature extractor or based on different aspect of invention are the weight of the first artificial neural network forming from first feature extractor. The metes and bounds of the claimed limitation is not clear. Please clarify. 
Claim 14, limitation“ wherein the third parameters are weights of the second artificial neural network forming the second feature extractor” and “wherein the third parameters are the weights of the first artificial neural network forming the trained first feature extractor, ”in line 36-38 and 42-44 , it is unclear whether the third parameters are weights of the second artificial neural network forming from second feature extractor or based on different aspect of invention are the weight of the first artificial neural network forming from first feature extractor. The metes and bounds of the claimed limitation is not clear. Please clarify. 
Claim 16, limitation“ wherein the third parameters are weights of the second artificial neural network forming the second feature extractor” and “wherein the third parameters are the weights of the first artificial neural network forming the trained first feature extractor, ”in line 32-34 and 38-40 , it is unclear whether the third parameters are weights of the second artificial neural network forming from second feature extractor or based on different aspect of invention are the weight of the first artificial neural network forming from first feature extractor. The metes and bounds of the claimed limitation is not clear. Please clarify. 
The remaining dependent claims have been analyzed and are rejected for failing to cure the deficiencies noted above.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. § 101 because the claims are directed to non-statutory subject matter in the form of a “computer readable storage medium.”  The claims fall outside the scope of patent-eligible subject matter at least because the claimed computer program product is broad enough to encompass non-transitory embodiments. (E.g., one of ordinary skill in the art could reasonably be expected to interpret the claimed computer readable medium as a carrier wave onto which instructions could be coded.)   
See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort  to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  
Therefore, an amendment applicable to the claims, consistent with the recommendations in the above-noted Official Gazette Notice, that would overcome the instant ‘101 rejection, follows:
Claim 16 (Amended) A non-transitory computer readable storage medium …


Allowable Subject Matter

Claims 1-14, and 16 would be allowable. 
Claim 15 is allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1-14, and 16 are not rejected based on prior art references and would be allowable if rewritten to overcome the above-described rejection based on  35 U.S.C. 112 (b) and 35 U.S.C. 101.

Closest prior art:
ZHAO HENG et al.; “Few-Shot and many-shot Fusion Learning in Mobile Visual Food Recognition”; 2019 IEEE international symposium on Circuit and systems, IEEE, 26 May 2019, 5 pages: disclosing Mobile visual food recognition is emerging as an important application in food logging and dietary monitoring in recent years. Existing food recognition methods use conventional many-shot learning to train a large backbone network, which refers to the use of sufficient number of training data to train the network. However, these methods firstly do not consider the cases where certain food categories have limited training data. Therefore, they cannot use the conventional training using many shot learning. Further, existing solutions focus on improving the food recognition performance by implementing state-of-the-art large full networks, and do not pay much attention to reduce the size and computational cost of the network. As a result, they are not amenable for deployment on mobile devices. In this paper, we address these issues by proposing a new few-shot and many-shot fusion learning for mobile visual food recognition, it has a compact framework and is able to learn from existing dataset categories, and also new food categories given only a few sample images. We construct a new Indian food dataset called NTU-IndianFood107 in order to evaluate the performance of the proposed method. The dataset has two parts: (i) a Base Dataset of 83 classes of Indian food images with over 600 images per class to perform many-shot learning, and (ii) a Food Diary of 24 classes captured in restaurants with limited number to simulate the few-shot learning on new food categories. The proposed fusion method achieves a Top-1 classification accuracy of 72.0% on the new dataset. (Abstract) 

Yu-Xion Wang et al.; “Learning to Model the Tail”; 31st Conference on Neural information Processing Systems (NIPS 2017), Long Beach, CA, USA, Retrieved from the Internet on May 27, 2020, 11 pages: disclosing we describe an approach to learning from long-tailed, imbalanced datasets that are prevalent in real-world settings. Here, the challenge is to learn accurate “few shot” models for classes in the tail of the class distribution, for which little data is available. We cast this problem as transfer learning, where knowledge from the data-rich classes in the head of the distribution is transferred to the data-poor classes in the tail. Our key insights are as follows. First, we propose to transfer meta-knowledge about learning-to-learn from the head classes. This knowledge is encoded with a meta-network that operates on the space of model parameters, that is trained to predict many-shot model parameters from few-shot model parameters. Second, we transfer this meta-knowledge in a progressive manner, from classes in the head to the “body”, and from the “body” to the tail. That is, we transfer knowledge in a gradual fashion, regularizing meta-networks for few-shot regression with those trained with more training data. This allows our final network to capture a notion of model dynamics, that predicts how model parameters are likely to change as more training data is gradually added. We demonstrate results on image classification datasets (SUN, Places, and ImageNet) tuned for the long-tailed setting, that significantly outperform common heuristics, such as data resampling or reweighting.(Abstract.)

As per Independent claim 1, 10, 11, 14, and 16, claims would be allowable in view of the analysis of closest prior arts. The cited prior arts of record, alone or in combination fail to fairly teach or suggest the combination of the limitations “a computer implemented method of training a neural network for image content recognition, the method comprising the following steps: collecting a first set of digital images from a database, wherein the first set of digital images is sampled from digital images assigned to a many shot class; creating a first training set including the collected first set of digital images; training, in a first training stage, a first artificial neural network including a first feature extractor and a first classifier for classifying digital images using the first training set; and in a second training stage: collecting first parameters of the trained first feature extractor, collecting second parameters of the trained classifier, determining third parameters of a second feature extractor of a second artificial neural network depending on the first parameters, determining fourth parameters of a second classifier for classifying digital images of the second artificial neural network, wherein the second artificial neural network is the neural network, wherein the first parameters are weights of the first artificial neural network forming the trained first feature extractor, wherein the second parameters are weights of the first artificial neural network forming the trained first classifier, wherein the third parameters are weights of the second artificial neural network forming the second feature extractor, wherein the fourth parameters are weights of the second artificial neural network forming the second classifier, wherein the third parameters are the weights of the first artificial neural network forming the trained first feature extractor, and wherein a weight of the trained first classifier is split to length and direction and a fourth parameter of the second classifier is determined based on the direction.”, as recited in the independent claim 1.  
 The cited prior arts of record, alone or in combination fail to fairly teach or suggest the combination of the limitations “a method of digital image content recognition, the method comprising the following steps: training a neural network for image content recognition, including: collecting a first set of digital images from a database, wherein the first set of digital images is sampled from digital images assigned to a many shot class; creating a first training set including the collected first set of digital images; training, in a first training stage, a first artificial neural network including a first feature extractor and a first classifier for classifying digital images using the first training set; and in a second training stage: collecting first parameters of the trained first feature extractor, collecting second parameters of the trained classifier, determining third parameters of a second feature extractor of a second artificial neural network depending on the first parameters, determining fourth parameters of a second classifier for classifying digital images of the second artificial neural network, wherein the second artificial neural network is the neural network, wherein the first parameters are weights of the first artificial neural network forming the trained first feature extractor, wherein the second parameters are weights of the first artificial neural network forming the trained first classifier, wherein the third parameters are weights of the second artificial neural network forming the second feature extractor, wherein the fourth parameters are weights of the second artificial neural network forming the second classifier, wherein the third parameters are the weights of the first artificial neural network forming the trained first feature extractor, wherein a weight of the trained first classifier is split to length and direction and a fourth parameter of the second classifier is determined based on the direction, wherein, in the second training stage, centroids of training images of the second training set are determined; wherein depending on the trained neural network, features of a test image are determined; wherein a distance in feature space of the features to a plurality of centroids is determined; wherein a nearest centroid in feature space is determined; and wherein a class for content of the digital image is determined depending on a class of the nearest centroid.”, as recited in the independent claim 10.  
The cited prior arts of record, alone or in combination fail to fairly teach or suggest the combination of the limitations “A method of digital image content recognition, comprising the following steps: training a neural network for image content recognition, including: collecting a first set of digital images from a database, wherein the first set of digital images is sampled from digital images assigned to a many shot class; creating a first training set including the collected first set of digital images; training, in a first training stage, a first artificial neural network including a first feature extractor and a first classifier for classifying digital images using the first training set; and in a second training stage: collecting first parameters of the trained first feature extractor, collecting second parameters of the trained classifier, determining third parameters of a second feature extractor of a second artificial neural network depending on the first parameters, determining fourth parameters of a second classifier for classifying digital images of the second artificial neural network, wherein the second artificial neural network is the neural network, wherein the first parameters are weights of the first artificial neural network forming the trained first feature extractor, wherein the second parameters are weights of the first artificial neural network forming the trained first classifier, wherein the third parameters are weights of the second artificial neural network forming the second feature extractor, wherein the fourth parameters are weights of the second artificial neural network forming the second classifier, wherein the third parameters are the weights of the first artificial neural network forming the trained first feature extractor, wherein a weight of the trained first classifier is split to length and direction and a fourth parameter of the second classifier is determined based on the direction, wherein, in the second training stage, nearest neighbor of training images of the second training set are determined, wherein, depending on the trained neural network features of a test image are determined; wherein a distance in feature space of the features to a plurality of neighbors is determined; wherein a nearest neighbor in feature space is determined; and wherein a class for content of the digital image is determined depending on a class of the nearest neighbor. ”, as recited in the independent claim 11.  

As per Independent claim 15, claim is allowable in view of the analysis of closest prior arts. The cited prior arts of record, alone or in combination fail to fairly teach or suggest the combination of the limitations “A device for image content recognition, comprising: a processor and a memory for an artificial neural network, the artificial neural network being configured for image content recognition; wherein the device comprises a first neural network, a second neural network, and a transfer unit configured to transfer parameters of the first neural network to the second neural network; wherein the transfer unit is configured to transfer weights of a first feature extractor to a second feature extractor of the second neural network as weights of the second feature extractor, and to determine from weights of a first classifier prototypes of a second classifier of the second neural network; wherein the transfer unit is configured to split a weight of the first classifier to length and direction and to determine a prototype of the second classifier based on the direction. ”, as recited in the independent claim 15.  

			                       Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661